The opinion of the Court was delivered by
Mr. Justice Watts.
Eor the reasons stated by his Honor, T. H. Spain, in his Circuit decree, it is the judgment of this Court that the judgment of the Circuit Court be affirmed.

Footnote. — As to how far back is purchaser bound to search record title of his vendor, see note in 31 Am. & Eng. Ann Cases 1914a, p. 1288; as to effect of record of conveyance before grantor obtained title, see note in 23 L. R. A. 561. For a discussion of the record of an instrument out of the line of title as constructive notice, see note 18 Am. & Eng. Ann. Cas. 13. As to sale of expectancy by prospective heir, see note in 33 L. R. A. 276. As to what interests and rights of grantor will pass under a quitclaim deed, see note in 28 Am. & Eng. Ann. Cases 1913c, p. 363.